I concur in the judgment and in much that is stated in the opinion. When the Georgia Power Company accepted the original stock certificate and issued a new certificate in its place the transaction amounted to a sale or exchange of the original certificate for value. Such rights as to the title and ownership to and of the original certificate as Courts  Company held passed into the Georgia Power Company and was paid for by a new certificate. The interest of the Georgia Power Company was the same as that of Courts  Company, and for that reason the Georgia Power Company was a privy of Courts 
Company and is protected by the former adjudication.